Citation Nr: 1219367	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for stasis dermatitis of the feet.

2.  Entitlement to an effective date earlier than September 10, 2010, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran had active military service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's case was previously before the Board in February 2011.  The Board remanded the case in order to obtain outstanding treatment records and to obtain a VA medical examination and opinion.  The requested development was done.

The prior remand noted that the Veteran asserts that he injured his heels during basic training while stationed in Fort Polk, Louisiana.  Specifically, he states that he fell to the ground from a height of eight feet while climbing a pole.  The Veteran recalls that he visited sick call on several occasions and his heels were x-rayed.  He states that he was informed that the x-rays were negative on one occasion, but showed fractured heels on another occasion.  The Veteran recalls that he experienced swelling in his feet and up to his legs after the injury.  He maintains that his stasis dermatitis of the feet is related to the in-service injury to the heels.  Thus, the Veteran contends that service connection is warranted.

The Veteran's service treatment records that are available for review provide little information on the circumstances of the Veteran's service.  An October 1965 entrance examination and a December 1967 separation examination are the only two pieces of relevant evidence.  There are no intermittent entries and the RO was informed that there are no clinical or hospitalization records from Fort Polk when it made a follow-up request in October 2009.  Although the skin and feet sections of the separation examination were normal, the Veteran did report a history of foot trouble that he had not reported on his entrance examination.

The Veteran has submitted copies of letters he wrote to his family during military service, including from Fort Polk during basic training in 1966.  He did make note of problems with his ankles and knees in letters written in January 1966.  The Veteran also indicated that he went to sick call for treatment and was transported from a clinic to a hospital for further evaluation by ambulance on one occasion.  These letters tend to support the view that the Veteran did receive treatment involving the legs during basic training even in the absence of official service records documenting such treatment.

Subsequent to his hearing, the Veteran submitted a November 2010 letter from his brother-in-law J.L.M.  In the letter, J.L.M. states that the Veteran has continued to have increasing difficulties with his feet and ankles over the past forty years.

The Veteran is competent to report factual matters of which he had firsthand knowledge, such as injuring his heels from a fall.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, the Veteran is competent to report symptoms that are readily observable to a layperson, such as pain and swelling in the feet and legs.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Given the Veteran's seemingly credible testimony on the matter, the copies of his letters from service, the letter from J.L.M., and the report of foot trouble at his separation examination, the Board finds that the incident likely occurred and an in-service event is established.

Private treatment records from M. G. Hilman, M.D., note that the Veteran was seen for swelling of his hands and lower extremities in April 1997.  The entry noted that the Veteran had reported swelling of the lower extremities for a while and that he had similar swelling in service in 1966.  Another entry from May 1999 provided a diagnosis of venostasis dermatitis of the legs.  Another entry from November 2001, noted stasis dermatitis changes in both lower extremities.

The Board notes that the VA medical examination was conducted in March 2011.  The examiner noted the absence of any relevant entries in the service treatment records (STRs).  The Veteran's history of being injured in service and developing swelling of the legs and feet was noted.  The examiner provided a diagnosis of stasis dermatitis of the lower extremities.  In regard to the requested nexus opinion, the examiner said that he could not find any evidence in the STRs or claims folder to support a connection to service.

The Board finds that the examiner failed to consider appropriate lay evidence to show symptoms of swelling of the lower extremities in service as well as evidence of swelling the lower extremities in April 1997 that also included a report from the Veteran at that time that he experienced swelling of his extremities in service in 1966.  The examination report is not adequate.  A new examination is required.

The development in regard to the issue of entitlement to service connection for stasis dermatitis was conducted by the Appeals Management Center (AMC).  Concurrent with that development, the RO in North Little Rock adjudicated an unrelated claim from the Veteran for entitlement to service connection for a heart disability.  He was granted service connection for ischemic heart disease by way of a rating decision dated in May 2011.  The Veteran submitted a notice of disagreement (NOD) with the effective date of the grant of service connection in July 2011.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).

The Veteran's NOD is adequate and timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  He must therefore be issued a statement of the case (SOC) in response to his timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be issued on the question of entitlement to an earlier effective date for service connection for ischemic heart disease unless the Veteran's claim is resolved, such as by a complete grant of benefit sought, or withdrawal of the NOD.  The Board notes that, because the RO is adjudicating this issue, the SOC may have already been issued; however, that fact is not recorded in VACOLS.  Thus, this action is taken out of caution to preserve the Veteran's ability to perfect a timely appeal should that be his desire.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the claimed stasis dermatitis disability.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Upon completion of the above development, the Veteran should be afforded a VA examination by a physician with an appropriate background to assess his claimed stasis dermatitis disability.  The claims folder, including a complete copy of this remand, should be made available to, and reviewed by, the examiner.  The examiner should take a detailed history from the Veteran, conduct an examination, and ensure that all tests necessary to providing the opinion requested below are conducted.  The results of any tests must be included in the examination report.

The examiner is advised that the Veteran has claimed that he suffered trauma to both of his feet and lower legs in service.  The Veteran alleges that he fell from a pole and landed on both feet.  He has said he received treatment for swelling related to this event.  He has also claimed that he fractured both heels.  However, the Veteran's STRs are negative for any clinical entries of treatment for any type of complaint.  (The STRs consist primarily of the Veteran's entrance and separation physical examinations and medical histories.)

The examiner is further advised that the Veteran has submitted copies of letters he wrote to his family between January 1966 and February 1966 where he told them of experiencing swelling in his ankles and then in his ankles and a knee.  No specific injury was mentioned in the letters but the swelling is referred to in detail.  In one letter from January 1996 (exact date illegible) the Veteran writes of being evaluated at a dispensary and then sent to a hospital for further evaluation by a doctor.  The ride was by ambulance, apparently due to the distance involved.  X-rays were said to be negative.  The letters are contained in volume 2 of the 3-volume claims folder.

The Veteran has given testimony that he received treatment soon after service but that the records are no longer available.  He maintains that he has experienced swelling in his lower extremities since service.  

Records from Dr. Hilman show that the Veteran was evaluated for complaints of swelling in the hands and legs in April 1997.  The entry from that time said the Veteran reported swelling in his legs for a while.  The Veteran told Dr. Hilman that he had the swelling in 1966.  An entry from May 1999 provided a diagnosis of bilateral venostasis disease with superficial thrombophlebitis.  Another entry from November 2001 noted stasis dermatitis changes in both lower extremities.  These records are contained in Volume 1.

The prior VA examination of March 2011 noted the absence of evidence of entries in the STRs; however, this is not dispositive.  The Veteran has given lay evidence by way of his letters from 1966, and his other statements and testimony, that he was experiencing swelling and underwent treatment for the swelling in service.  VA has been unable to locate the military records of treatment but the Veteran's lay statements of receiving the treatment appear credible.  The examiner also stated that he did not find evidence in the claims folder to show that the currently diagnosed stasis dermatitis was related to service.  This opinion failed to consider the credible lay evidence.  The Board is not capable of providing an opinion as to whether what the Veteran experienced in service is related to his current diagnosis.  Thus, the need for a new examination and opinion.  

Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has stasis dermatitis that is related to his active military service, particularly his stated in-service injury described above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.  The medical reasons for accepting or rejecting the statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

5.  If not already done, the AOJ must issue a SOC addressing the issue of entitlement to an earlier effective date for the award of service connection for ischemic heart disease unless the Veteran's claim is resolved in some manner.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

